Judgment reversed on the law and a new trial granted, costs to appellants to abide the event. We are of opinion that the court erred in excluding the testimony of defendant Frank C. Loughran as to his conversation with the individual in plaintiff’s office at the time he made his application for a loan, which resulted in Ms receiving an application blank from that person and which he filled out and returned to the company, and which was produced by it upon the trial. While the transaction as closed differed from that apparently contemplated by the terms of the application blank, the defendants, under all the circumstances, should have been allowed to explain the negotiations from their inception in the establishment of their defense of usury. Young, Hagarty, TompMns and Davis, JJ., concur; Lazansky, P. J., concurs in result.